Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1, 2, 6, 8, 9, 12, and 15 are pending and rejected. Claims 16-19 are withdrawn as being drawn to a nonelected invention. Claims 3-5, 7, 10, 11, 13, 14, and 20 are cancelled. Claims 1 and 9 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 15, the claim is indicated as being dependent on claim 14, however, claim 14 is currently cancelled such that it is unclear which claim the claim is intended to depend from. For the purpose of examination, the claim is being interpreted as being dependent on claim 9. Appropriate action is required without adding new matter.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 8, 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman, US 2013/0224430 A1 (provided on PTO-892 of 7/31/2018) in view of Feldman, US 2013/0133220 A1, Nagao, JP S48-6335 (provided on the IDS dated 12/5/2019), Araya, US 6,706,233 B2, and Anthony, US 2013/0136866 A1.
	The following citations for Nagao, JP S48-6335 are in reference to the English translation provided on the IDS dated December 5, 2019.
	Regarding claims 1, 6, 9, and 12, Chapman teaches depositing a cement mixture over a honeycomb body and drying the cement mixture, where the cement 
They do not teach drying the wet skinned ceramic bodies or wares using the irradiating method of instant claims 1 or 9.
Feldman teaches systems and methods for efficient microwave drying of extruded honeycomb structures (abstract). They teach that the honeycomb structures are used for a variety of applications including filters (0002). They teach that logs have an internal honeycomb structure where the logs are formed from a ceramic-based material (0029). They teach that microwave radiation is used for drying honeycomb structures where the drying is carried out in a microwave dryer that includes at least one applicator (0003). They teach that a portion of the microwave radiation introduced into a given applicator is absorbed (dissipated) in the log during the drying process where the amount of microwave power dissipated is generally proportional to the water content in the log (0003). They teach that a wet log will generally absorb more power than a dry log and that the microwave radiation that is not absorbed by the honeycomb structure is either 
Nagao teaches a microwave heating apparatus in which a microwave reflected wave from an oven is effectively used for preheating or slow cooling (Col. 1, lines 22-24). They teach that conventionally, a microwave sent from a microwave generator enters an oven through a main path waveguide and is absorbed by the object to be heated, and the object to be heated is heated (Col. 1, lines 25-44 and Fig. 1). They teach that a part of the microwave is absorbed by the object to be heated and the remaining microwave becomes a reflected wave which passes through the main path waveguide in the direction of arrow B, enters into a reflection path waveguide and is absorbed by a dummy load to be converted to heat (Col. 1, lines 25-44 and Fig. 1). They teach that because the microwave reflected form the oven is absorbed by the dummy load, the efficiency is low and economically disadvantageous (Col. 1, lines 25-44). They teach that in the case that the object to be heated is a material having little microwave absorption, most of the microwave from the microwave generator is absorbed by the dummy load, which has the disadvantage of great economic loss (Col. 1, lines 25-44). They teach 

claim 9 so as to dry the ceramic wares while efficiently using the microwave power by recycling the reflected microwaves. Therefore, steps a), b), and c) are suggested to be performed while continuously conveying the skinned ceramic wares through the first applicator section, 
As to the power of the first applicator and the second applicator, Feldman indicates that wet logs absorb more power than dry logs (0003). Nagao teaches reflecting the power from the main oven to the auxiliary oven as a means of slowly cooling (Col. 3, lines 20-30 and Fig. 3), from this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the power used in the auxiliary oven of Nagao is less than that of the main oven because it provides less heating than the main oven so as to provide slowly cooling. Therefore, from the teachings of Feldman and Nagao, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have supplied a power P1 in the first applicator and to have used reflected power P2 in the second applicator where P1>P2 to provide drying the wet skinned wares because Feldman indicates that wet logs absorb more power than dry logs and Nagao indicates that the reflected power is less than the main power applied such that it will provide the desired and predictable result of providing more power during the drying process where it will be most efficiently used, i.e. in the first applicator, while still efficiently using the reflected power in the drying process. Therefore, in the process of Chapman in view of Feldman and Nagao the wet skinned ceramic wares comprising wet skins applied to ceramic honeycomb bodies will be irradiated with microwave radiation in the first applicator section having a power P1 to partially dry the wet skins and form a plurality of semi-dry skinned ceramic wares comprising semi-dry skins from the plurality of wet skinned ceramic wares, where a portion of the reflected microwave radiation will be captured and used to irradiate the plurality of semi-dry skinned 
As to the ratio of P2/P1, Feldman further teaches that to have an efficient microwave process, it is desirable to keep the amount of reflected microwave power within a given applicator to within an acceptable limit of threshold, e.g., less than about 20% of the output power so that the input microwave power PI that creates an amount of the reflected microwave power PR from the honeycomb structures is PR < 0.2PI (0004 and 0008). They teach that toward the end of the drying process when the logs are nearly dry and nearly ready to exit the applicator, the applicator system can reflect a large amount of microwave power and therefore to maintain the amount of reflected microwave power within an acceptable limit, the amount of microwave radiation needs to be reduced (0004). As discussed above, Feldman teaches that a wet log will absorb more power than a dry log (0003). 
From the teachings of Feldman, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chapman in view of Feldman and Nagao so that the ratio of P2/P1 is less than 0.2 because Feldman teaches that it is desirable that the amount of power reflected is less than about 20% to stay within an acceptable threshold such that it will provide the desired and predictable result of supplying input power for drying the prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Chapman in view of Feldman and Nagao renders the range of instant claims 1, 9, and 14 obvious.  
As to the moisture content of the wet skinned ceramic wares, the semi-dry skinned ceramic wares, and the dried skinned ceramic wares, Feldman further teaches that each log has the moisture content MC (0008). They teach that the ceramic-based material has a moisture content MC such that logs can be microwave dried to have a moisture content MC ≤2% (0029). They teach that in an example, wet logs have a moisture content in the range of 75%<MC≤100%, partially dry logs have a moisture content in the range 25%≤MC<75%, and nearly dry logs have a moisture content in the range 5%≤MC<25%, where dry logs can have a moisture content in the range of 0%≤MC<5% (0030). They teach that their method includes arranging a plurality of first wet logs in the cavity and microwave drying the first wet logs for a first drying time at a first input microwave power to form one or more partially dry logs (0007). 
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have dried the wet logs having a moisture content ranging from 75%<MC≤100% in the first applicator so that they have a moisture content of a partially dry log or a nearly dry log upon leaving the applicator, i.e. 5%≤MC<75% so that upon completion of the drying in the second applicator the logs will be dry to have moisture content of 0%≤MC<5% because Feldman indicates that such a moisture content range is used for describing wet, partially dry, nearly dry, and dry logs which are similar to the structures of Chapman, i.e. honeycomb bodies formed from prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Chapman in view of Feldman and Nagao renders the range of instant claims 1 and 9 obvious. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Chapman in view of Feldman and Nagao suggest using a range within the range of instant claims 1 and 9 their teachings anticipate the range. 

	Araya teaches a method for heating a plurality of ceramic bodies by providing ceramic-forming raw materials and blending the raw materials with an effective amount of vehicle and forming aids to form a plurality of green bodies, placing each of the plurality of green bodies in proximity to an adjacent one of the plurality of green bodies such that upon heating with electromagnetic waves each green body is subject to no more than about 1.5 times the power density at the boundary than in the bulk thereof and drying the green bodies using energy in the form of electromagnetic waves (abstract). They teach that the ceramic is a honeycomb cellular cordierite body (Col. 5, lines 30-33). They teach that the manner in which the ware is placed in the dryer can affect the power distribution and their method avoids unnecessary boundary conditions within the load or between the pieces (Col. 5, lines 51-62). They teach that suitable forms of electromagnetic energy include microwave and when microwave energy is used, the distance between adjacent bodies is preferably no more than about ½ the wavelength of the microwave energy used (Col. 6, lines 19-26). They teach that this packing avoids boundary effects such as increased heating at leading and following edges of a load (Col. 6, lines 36-39).
	From the teachings of Araya, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chapman in view of Feldman and Nagao to have placed the plurality of wet-skinned ceramic wares so that they have a spacing between adjacent wares of no more than about ½ the wavelength of the microwave energy used, i.e. S < λ/2 because Araya teaches that such a spacing avoids boundary effects such as increased prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Chapman in view of Feldman, Nagao, and Araya renders the range of instant claim 7 obvious.  	 
As to the wavelength of microwave radiation used for drying, Feldman teaches using a 915 MHz bath microwave drying system (0035). Araya teaches using microwave energy applied at any frequency within the full range of commercially available microwave frequencies, such as 915 MHz and 2.45 GHz, respectfully (Col. 8, lines 29-39 and Col. 9, lines 24-35). Therefore, Feldman and Araya suggest using microwave wavelengths of about 122 mm (2.45 GHz) and about 328 mm (915 MHz), i.e. corresponding to λ=c/f, as indicated by paragraph 0040 of the instant specification. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a microwave frequency of 915 MHz or 2.45 GHz (2450 MHz) and a wavelength of either about 122 mm or about 328 mm for drying the wet skinned ceramic wares because Feldman and Araya indicate that such frequencies and wavelengths are suitable for microwave drying of ceramic bodies. Therefore, Chapman in view of Feldman, Nagao, and Araya suggest using microwave radiation having a frequency within the range of claims 6 and 12. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
	Chapman in view of Feldman, Nagao, and Araya do not teach that the thickness of the skins of the wet skinned ceramic wares have a thickness TH that is less than λ/10.
	Anthony teaches a method for skinning a ceramic article such as a honeycomb filter substrate (abstract and 0004). They teach that the skinned articles, such as honeycomb filters, can have a substantially uniform skin thickness of, for example, about 0.1 to 100 millimeters, about 1 to 50 millimeters, or about 1 to 10 millimeters (0062). They teach applying the skin and then heating, cooling, drying, post-finishing, or a combination thereof, of the skinned article (0064). They teach that the wet skin cement coating can fill the thin skinning region space or gap between the chamber wall and the article (0074), indicating that the coating will be applied as a wet skin. They teach that the skinning cement adheres to the outer surface of the part to form a uniformly thin skin on the article, for example, a thickness of from about 0.1 mm to about 10 mm, from about 0.2 mm to about 5 mm, and from about 0.3 mm to about 2 mm (0080). Therefore, Anthony teaches applying a wet skin to a honeycomb ceramic body where the skin has a thickness ranging from about 0.1 mm to about 10mm.
From the teachings of Anthony, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the skin on the ceramic honeycomb body so as to have a thickness ranging from about 0.1 mm to about 10 mm because Anthony indicates that such a thickness is suitable when applying a wet skin to a honeycomb ceramic body. Therefore, the thickness of the skin on the ceramic bodies ranges from about 0.1 mm to about 10 mm where λ/10 is about 12 mm or 32 mm such that the thickness of the skin is less than one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   
Regarding claim 2, Chapman in view of Feldman, Nagao, Araya, and Anthony suggest the limitations of instant claim 1. Nagao further depicts the main oven and the auxiliary oven as being immediately adjacent to one another where the object is continuously moved from one oven to another with a boundary wall between the two (Col 2, lines 21-25, Col. 2, lines 41-45, and Fig. 3), such that the applicator sections (ovens) are immediately adjacent and are considered to together form a single 
Regarding claim 8, Chapman in view of Feldman, Nagao, Araya, and Anthony suggest the limitations of instant claim 1. Nagao further teaches that the microwave radiation is provided to the first applicator section (main oven) using a main path waveguide 12 and the reflected light enters into the main path waveguide and into a reflection path waveguide 15 through a junction part 14 (Col. 2, lines 26-36 and Fig. 3). Therefore, in the process of Chapman in view of Feldman, Nagao, Araya, and Anthony the microwave radiation is provided to the first applicator section using a first microwave waveguide that is operably coupled to a second microwave waveguide through the junction and the reflected microwave radiation is captured by the first microwave waveguide and directed to the second applicator section by the second microwave waveguide.
Regarding claim 15, Chapman in view of Feldman, Nagao, Araya, and Anthony suggest the limitations of instant claim 9. Feldman further teaches performing a drying experiment with an input microwave power of 12 kW (0036). They also teach using in input power of about 65 kW for drying (0039 and Fig. 4). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, C Chapman in view of Feldman, Nagao, Araya, and Anthony suggest using an input power within the range of instant claim 15 their teachings anticipate the range.	 

Response to Arguments
Applicant's arguments filed April 19, 2021 have been fully considered.
In light of the cancellation of claim 14, the previous objection and 112(d) rejection are withdrawn. 
Regarding Applicant’s argument that Nagao is silent with respect to ceramic-article manufacture, Nagao provides an efficient method of microwave heating objects by reusing recycled radiation. Feldman indicates that wet ceramic logs absorb more microwave radiation than dry logs where reflected radiation in microwave heating such logs can provide problems in the process. Therefore, the combination of Feldman and Nagao provide the suggestion of using the efficient microwave process of Nagao for drying the ceramic logs of Feldman with the anticipation of providing more microwave energy where it will be more efficiently absorbed, i.e. with wetter logs, and using the 
Regarding Applicant’s arguments over Feldman teaching wet logs and not wet skins, it is noted that Feldman’s teaching that logs having more moisture absorb microwave energy better than dry logs would still apply since it is based on the moisture content of the log such that logs having wetter skins would also be expected to absorb more energy than logs having dryer skins. 
Regarding Applicant’s arguments over Araya, it is noted that Araya teaches drying the ceramic bodies using electromagnetic waves, i.e. microwave drying (abstract and Col. 3, lines 6-16), where they indicate that in conventional systems it is difficult to achieve uniform heating with multiple pieces and to solve this problem they space the bodies by no more than about 1/2 the wavelength of the microwave energy used (Col. 6, lines 7-39). While they indicate that the bodies can be further heated to fire the bodies (abstract), since they indicate that the process can also be used to dry the bodies, suggesting that they are wet and will therefore be dried, where they indicate a suitable spacing for heating is no more than about 1/2 of the wavelength used, this spacing is also expected to be desirable when using microwave energy for drying. Specifically, the spacing is expected to provide heating multiple bodies to provide uniform heating for drying as indicated by Araya. Therefore, Araya is considered to provide the suggestion of spacing wet skinned ceramic wares are distance of no more than about 1/2 the wavelength of microwave radiation used so as to provide uniform heating of the wares.
As to Applicant’s arguments over the thickness of the wet skins and the wavelength of the microwave radiation used, the new reference of Anthony provides the suggestion of using a skin thickness ranging from 0.1 to 10 mm where Feldman and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718